Citation Nr: 1212193	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  07-40 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1974 to June 1976, during the Vietnam Era and peacetime. 

This appeal comes before the Board of Veterans' Appeals  (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA), St. Petersburg, Florida, Regional Office (RO), which denied entitlement to increased ratings for the Veteran's service-connected right knee and bilateral hip disabilities.   

The Board notes that the Veteran's TDIU claim was placed on appeal by the April 2009 Board decision and remand because the TDIU claim was raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   In that regard, the claim was remanded at that time for further development.  As will be further discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The Veteran is service-connected for a right knee status post arthrotomy, evaluated as 40 percent disabling, limitation of motion of the right knee, evaluated as 20 percent, a left hip disability, evaluated as 20 percent disabling, and a right hip disability, evaluated as 20 percent disabling; his combined disability evaluation is 80 percent. 

2.  The Veteran's service-connected disabilities do not preclude him from securing and following substantially gainful employment. 



CONCLUSION OF LAW

The criteria for a TDIU have not been met, and there is no evidence to warrant referral for consideration of a TDIU on an extra-schedular basis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.15, 4.16 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2011 letter, sent prior to the initial August 2011 supplemental statement of the case, advised the Veteran of the evidence and information necessary to substantiate his TDIU claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, an accompanying letter informed the Veteran of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file and verified that all of the documents are already in the paper claims file.  Additionally, he was afforded a VA examination in May 2011 in order to adjudicate his TDIU claim.  In this regard, the Board finds that the proffered opinion regarding the Veteran's employability and disability picture were based on an interview with the Veteran, a review of the record, and a full examination.  Moreover, the examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinion proffered by the May 2011 VA examiner is sufficient to decide the Veteran's claim. 

The Board notes that this issue was remanded by the Board in March 2011 in order to develop the claim for TDIU and afford the Veteran a VA examination.  As the Veteran was provided with the criteria to substantiate a TDIU claim, was asked to provide further treatment records or submit an authorization to release those records, and was provided with the requested VA examination, the Board finds that the RO substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

The Veteran contends that his service-connected orthopedic disabilities render him unemployable.  He contends that his right knee and bilateral hip pain is severe and impacts his ability to get up and walk around.  He contends that his right knee and hip pain caused him to seek a medical retirement and that since 2009, he has been unable to maintain substantial employment.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  In order to meet this standard, the record must show some factor which takes the case outside the norm.  See 38 C.F.R. § 4.16(b). 

Entitlement to a TDIU requires the presence of an impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

The Board notes that the fact that a Veteran is unemployed or has difficulty obtaining employment is insufficient, in and of itself, to establish unemployability.  The relevant question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15). 

In this case, prior to July 28, 2009, the Veteran's disability ratings combined to 40 percent.  Thus, prior to that date, he did not meet the scheduler criteria for a TDIU.  Since July 28, 2009, his disability ratings have combine to equal 80 percent, meeting the scheduler criteria.  

Turning to the evidence of record, a November 2006 VA examination reflects that the Veteran was working for the U.S. Postal Service.  He had previously been a letter carrier but now worked in an office environment instead.  He had missed 24 days from work in the previous year.  

At his August 2007 hearing before a decision review officer, the Veteran stated that he had begun to take more and more time off of work in the previous years due to knee and hip pain.  His knee and hip pain was chronic and he would compensate for the pain by taking a high dosage of anti-inflammatory medication.

In August 2007, the Veteran submitted a statement from his physician stating that the Veteran's severe arthritis impacted his ability to sit or stand for a long period of time.  The physician stated that the Veteran's job duties could be modified on account of his inability to stand for long periods of time, but that he could continue to contribute to his job.  

On August 2007 VA examination, the examiner determined that the Veteran's right knee disability had significant effects on his occupational activities in that he had decreased mobility, problems with lifting and carrying, and pain.  He had been assigned to different duties due to these limitations and had had increased absenteeism.  

In January 2008, the Veteran stated that he was planning to leave the postal service that year after 25 years of employment.  He could no longer carry mail.

In May 2009, the Veteran stated that he was leaving his position because he could no longer walk or carry mail and his job required those duties.  He stated that he hoped to find a job that was more sedentary.  He had to have fluid drained from his knee about six times per year due to increased swelling.

On July 2009 VA examination, the Veteran's hips and right knee disabilities we re-evaluated.  The Veteran reported that he was no longer employed.  His bilateral hip arthritis and right knee disability was assessed to have a severe impact on his ability to complete chores and prevented him from exercising and playing sports.  

In November 2009, the Veteran stated that that month he had been approved for medical retirement from the postal service.

On May 2011 VA examination, the Veteran reported that he could not work due to hip and knee pain.  He also suffered from psoriatic arthritis for which he has never been in receipt of service connection.  He took a variety of different medication to treat his psoriatic arthritis.  He had recurrent right knee effusions that were drained about once per month.  He reported that he could not stand for more than 15 minutes at a time and could not walk further than 20 to 30 feet.  Physical examination showed that he had an antalgic gait and poor propulsion.  There was evidence of clicks and snaps in the knee.  There was abnormal range of motion of the hips.  After physical examining the Veteran and reviewing the claims file, the examiner concluded that the Veteran was not able to obtain or maintain gainful employment in the physical sector due to his service-connected joint conditions.  However, those disabilities were not thought to create an impediment to employment in a sedentary position.  In fact, the Veteran stated that he was currently working part-time at a desk job for an orange grower making maps of the orange groves.

In this case, the Board finds that a TDIU is not warranted.  For one, the May 2011 VA examiner concluded that the Veteran was not precluded from working in a sedentary position such as a desk job.  That opinion comports with the other medical evidence of record, including an opinion provided by the Veteran's private physician in August 2007 that the Veteran's orthopedic disabilities did not preclude him from contributing to a job.  Significantly in this case, the Veteran stated to the May 2011 examiner that he was currently working part-time in a sedentary position.  Moreover, in an August 2011 statement to the Board, the Veteran stated that he was currently working in a desk job.  Accordingly, because it is evident that the Veteran is able to work in a sedentary position, as stated by himself and as concluded by the medical examiners of record, and it appears that he is in fact employed in a sedentary position, entitlement to a TDIU is not warranted.

In that regard, no competent medical opinion indicating that the Veteran is unemployable due solely to his service-connected disabilities is of record.  In this regard, the Veteran has contended on his own behalf that he is rendered unemployable by his service-connected orthopedic disabilities; however, he is not competent to offer such opinion.  Specifically, he does not possess the requisite medical knowledge to render an opinion regarding the impact his service-connected orthopedic injuries have on his employability.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); Woehlaert v. Nicholson, 21 Vet. App. 456   (2007) (a claimant is not competent to provide evidence as to more complex medical questions); Jones v. West, 12 Vet. App. 460, 465 (1999) (where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue). 

The Board further notes that the Court of Appeals for Veterans' Claims has held that the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough for assignment of a TDIU.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  See Van Hoose, supra.  Moreover, to the extent that the Veteran's service-connected disabilities may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In this regard, the Veteran is in receipt of an 80 percent combined disability rating for his service-connected orthopedic disabilities.  The medical evidence and opinions of record do not demonstrate that the Veteran's service-connected orthopedic disabilities, make it so that the Veteran is unable to perform sedentary employment, as he contends.  Moreover, for the period in which the Veteran was in receipt of a 40 percent rating and did not meet the scheduler criteria for consideration of a TDIU, the Board finds that this case is not one that is unusual or exceptional, to be taken outside of the norm, such that consideration of a TDIU on an extraschedular basis would be warranted.








	(CONTINUED ON NEXT PAGE)


In view of the foregoing, the Board finds that the preponderance of the evidence does not show that the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment.  The Board concludes that the evidence does not demonstrate that the Veteran's service-connected orthopedic disabilities alone, when considered in association with his educational attainment and occupational background, renders him unable to secure or follow a substantially gainful occupation.  As such, entitlement to a TDIU must be denied. 


ORDER

A TDIU is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


